By the Court.

1


This is an appeal from an order denying a motion for a new trial. The motion was made on the ground that the verdict was contrary to law and the evidence. The respondent here makes the objection that not only was no case or bill of exceptions allowed or signed by the judge, but the so-called “case” does not show that it contains the whole of the evidence on the issue or issues as to which it is claimed that the verdict is against the evidence. The objection is well taken. Henry v. Hinman, 21 Minn. 378 ; Abrahams v. Sheehan, 27 Minn. 401.
Order affirmed.

 Dickinson, J., because of illness, took no part in tills decision.